Citation Nr: 1549025	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Board remanded the appeal to, in part, afford the Veteran a VA examination to consider newly submitted medical evidence.  The VA examiner was directed to "identify the most likely etiology for each back and/or neck disability entity diagnosed."  The VA examiner was asked to specifically consider whether the Veteran's service-connected right knee disability either caused or aggravated his back and neck disabilities.  During the course of the appeal, the AOJ granted service connection for the Veteran's lumbar strain and degenerative arthritis of the spine on a secondary basis.  While the VA examiner considered the relationship between the Veteran's service-connected right knee disability and his neck disability, he did not render an opinion regarding the relationship between the service-connected lumbar strain and degenerative arthritis of the spine and the Veteran's neck disability.  Therefore, a remand is necessary for a VA addendum medical opinion to determine whether the Veteran's service-connected lumbar strain and degenerative arthritis of the spine caused or aggravated his neck disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who prepared the August 2015 examination report, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  The examiner should then provide an addendum opinion, responding to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability was caused or aggravated beyond its natural progression by the service-connected lumbar strain and degenerative arthritis of the spine?

The examiner must include in the examination report the rationale for any opinion expressed.

2. After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




